          Case 1:20-cv-02692-VEC Document 6 Filed 04/30/20 Page 1 of 4


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #:
DANIEL LUNA,                                                      DATE FILED: 4/30/2020

                                   Plaintiff,

                       -against-                                     20-CV-2692 (VEC)

CITY OF NEW YORK; HEALTH & HOSPITALS                              ORDER OF SERVICE
CORPORATION; ANGELA NEWMAN; OLSEN
MONTOYA,

                                   Defendants.

VALERIE CAPRONI, United States District Judge:

       Plaintiff Daniel Luna, appearing pro se brings this action under Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, alleging that his employer

discriminated against him based on his gender. The Court construes Plaintiff’s allegations as also

asserting related state-law claims. See McLeod v. Jewish Guild for the Blind, 864 F. 3d 154, 158

(2d Cir. 2017) (holding that where a pro se plaintiff’s factual allegations supported claims under

“well-known” provisions of state law, district courts must construe the complaint as asserting

claims under those laws, “regardless of [plaintiff’s] failure to check the appropriate blank on a

form complaint”). By order dated April 7, 2020, the Court granted Plaintiff’s request to proceed

in forma pauperis (IFP).

                                                DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
           Case 1:20-cv-02692-VEC Document 6 Filed 04/30/20 Page 2 of 4



Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants the City of New York, Health &

Hospitals Corporation, Angela Newman, and Olsen Montoya through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return

form (“USM-285 form”) for each of these Defendants. The Clerk of Court is further instructed to

issue summonses and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for the City of New York, Health & Hospitals Corporation, Angela Newman, and

                                                  2
           Case 1:20-cv-02692-VEC Document 6 Filed 04/30/20 Page 3 of 4



Olsen Montoya and deliver all documents necessary to effect service to the U.S. Marshals

Service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 30, 2020
           New York, New York

                                                             VALERIE CAPRON
                                                                         CAPRONIO I
                                                           United States District Judge




                                                 3
Case 1:20-cv-02692-VEC Document 6 Filed 04/30/20 Page 4 of 4



           DEFENDANTS AND SERVICE ADDRESSES


   City of New York
   100 Church Street
   New York, New York 10007

   New York City Health & Hospitals Corporation
   125 Worth Street
   New York, New York 10013

   Angela Newman
   c/o Lincoln Hospital
   234 E. 149th Street
   Bronx, New York 10451

   Olsen Montoya
   c/o Lincoln Hospital
   234 E. 149th Street
   Bronx, New York 10451
